Appellant moves for rehearing, and appends to his said motion what purports to be a statement of facts heard upon the trial of the case, and asks us to consider same in support of the motion for rehearing. Appellant makes his affidavit as to the correctness of said statement of facts, but admits same was not filed in the court below within the time fixed by statute. We, therefore, can not consider said statement of facts as a part of his record upon appeal or as supporting his motion for rehearing.
The motion for rehearing will be overruled.
Overruled.